                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION - DETROIT
In re:
                                                          Chapter 7
Eric Mathis                                               Case Number 19-45744
Cody Mathis                                               Honorable Maria L. Oxholm

      Debtors
____________________________________/

                 MOTION FOR RELIEF FROM THE AUTOMATIC STAY
      AND ENTRY OF ORDER WAIVING THE PROVISION OF FED. R. BANKR.P. 4001(a)(3)

         NOW COMES Movant U.S. Bank National Association, by and through its attorneys, Orlans PC,
and shows unto this Honorable Court as follows:

1.       That Movant is the holder of a mortgage on real property owned by the Debtors and located at
         1413 Linval Street, Lansing, MI 48910 (the following documents are attached; Mortgage,
         Assignment and Note)
2.       Movant is an entity entitled to enforce the Note and commence foreclosure proceedings against
         the Property.
3.       That the Debtors filed a Chapter 7 Bankruptcy case on April 15, 2019.
4.       That pursuant to the Statement of Intentions, the Debtors are surrendering the property to the
         Movant.
5.       That pursuant to 11 U.S.C. § 362(d)(1), upon request of a party in interest, the court shall grant
         relief from stay for cause, including lack of adequate protection of an interest in property of such
         party in interest.
6.       That as of April 23, 2019, said mortgage loan is delinquent and owing for January 1, 2019 in the
         total amount of $1,875.14.
7.       That as of April 23, 2019, the total debt owing to Movant is approximately $38,808.94 plus
         reasonable attorney fees.
8.       That the total debt owing on the property is approximately $38,808.94.
9.       That the approximate value of the subject property pursuant to Debtor's Schedule D is
         $67,000.00.
10.      That the Debtors’ intention to surrender the property to Movant, account delinquency and the fact
         that the property is not necessary for an effective reorganization constitute cause for relief from
         the automatic stay.




     19-45744-mlo        Doc 10      Filed 05/13/19     Entered 05/13/19 15:56:13           Page 1 of 2
11.     That upon information and belief of Movant, no other persons or entities have an interest in the
        Property.
12.     That pursuant to Local Bankruptcy rule 9014-1(b)(4) attached is a copy of the proposed Order
        Granting Relief from the Automatic Stay labeled as Exhibit “A”.
13.     That Movant requests the entry of the order granting relief from the automatic stay shall be
        effective immediately upon entry, notwithstanding the provisions of Fed. R. Bankr.P. 4001(a)(3).
14.     That concurrence was sought, but not received prior to the filing of this motion.

        WHEREFORE, Movant respectfully requests that this Court enter an Order Granting Relief from
the Automatic Stay pursuant to 11 U.S.C. § 362(d) so that it, and its successors and assigns may exercise
its rights to pursue its state court remedies with respect to its interest in the subject property, and the entry
of the order shall be effective immediately upon entry, notwithstanding the provisions of Fed. R. Bankr.P.
4001(a)(3), and whatever other relief the Court deems just and equitable.


Date: May 13, 2019
                                                            Respectfully Submitted,

                                                            _/s/ Heather D. McGivern____________
                                                            Craig B. Rule, Esq. P67005
                                                            Elizabeth M. Abood-Carroll, Esq. P46304
                                                            Heather D. McGivern, Esq. P59393
                                                            Ryan J. Byrd, Esq. P75906
                                                            Orlans PC
                                                            Attorney for U.S. Bank National Association
                                                            P.O. Box 5041
                                                            Troy, MI 48007
                                                            (248) 502-1400
                                                            Email: crule@orlans.com
                                                            eabood-carroll@orlans.com
                                                            hmcgivern@orlans.com
                                                            rbyrd@orlans.com
                                                            File Number: 19-004315




  19-45744-mlo         Doc 10       Filed 05/13/19       Entered 05/13/19 15:56:13             Page 2 of 2
